16DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
On pages 8-9 of the amendment, Applicant argued that Hang is not an analogous art and that nothing in Hang teaches sending or not sending video frames to a client, and that the sending over the channel 35 is at a constant bit rate.
Both Craig and Hang teaches video compression and frame skipping to control data rate; therefore, they are in the same field of endeavor, which means Hang is an analogous art.  In addition, In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Craig clearly teaches sending video frames to the client (paragraph 0042, the method and system transmit the generated video-game content to a user device for display). On the other hand, Hang is used to teach sending or not sending video frames over a channel (col. 7 lines 1-3, skip the appropriate number of frames before encoding is performed, since the skipped frames are not quantized; therefore, they are not sent over channel 35 to the remote decoder; see also col. 6 line 48- col. 7 line 20, which teach that other frames are quantized and sent over channel 35).  
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Craig et al. (US 2007/0009043) hereinafter “Craig” in view of Hang et al. (US 5,710,595) hereinafter “Hang” in further view of Krishnamurthy et al. (US 6,754,241) hereinafter “Krishnamurthy”.
As per claim 1, Craig discloses a computer-implemented method, comprising:
Receiving, from an interface provided by a server, a request from a client of a user for playing a video game (paragraph 0046, The application server 114 and one or more 
executing, at a server, the video game responsive to control inputs received from the client to generate a sequence of video frames for a video output of the video game (paragraphs 0036 and 0046, The application server 114 and one or more of the game servers 116 may provide video-game content corresponding to frames and/or fields of one or more video games ordered by one or more users); 
However, Craig does not explicitly disclose determining, periodically by the server, a data rate for a channel for communicating with the client, the data rate for the channel varies over time; 
identifying, by the server, a target data rate for transmitting video frames for display on the client;
sending a first video frame and a second video frame that immediately follows the first video frame within the sequence of video frames to the client if the data rate is determined to be at or above the target data rate; 
wherein the second video frame is ignored by an encoder associated with the server and not sent to the client if the data rate is determined to be below the target data rate after sending the first video frame;
wherein audio data associated with the second video frame continues to be sent even when the second video frame is not sent.

identifying, by the server, a target data rate for transmitting video frames for display on the client (bit budget value as shown in table 1; col. 6 lines 1-25);
sending a first video frame and a second video frame that immediately follows the first video frame within the sequence of video frames to the client if the data rate is determined to be at or above the target data rate (col. 6 line 48- col. 7 line 16);
wherein the second video frame is ignored by an encoder associated with the server (col. 7 lines 1-3, skip the appropriate number of frames before encoding is performed) and not sent to the client if the data rate is determined to be below the target data rate after sending the first video frame (col. 6 line 48- col. 7 line 16);
However, Craig and Hang does not explicitly disclose wherein audio data associated with the second video frame continues to be sent even when the second video frame is not sent.
In the same field of endeavor, Krishnamurthy discloses audio data is configured to continue to be transmitted when video frames are not transmitted (Abstract and col. 17 lines 30-40).

As per claim 2, Hang discloses wherein sending the first video frame includes compressing by the encoder the first video frame and then transmitting the first video frame to the client (col. 7 lines 1-16; col. 5 lines 47-49). 
As per claim 3, Hang discloses not transmitting one or more frames immediately following the second video frame within the sequence of video frames if the data rate remains below the target data rate (col. 5 lines 47-49; col. 6 line 48- col. 7 line 16).  
As per claim 4, Craig and Hang disclose the computer-implemented method of claim 1, wherein the data rate being below the target data rate is based on a video frame taking longer than a frame time to transmit, the frame time being one divided by a frame rate (Craig; paragraph 0091, one or more P frames containing only empty and/or skipped predictive macro-blocks (or alternately, containing a plurality of empty and/or skipped 
As per claim 5, Craig discloses wherein the client, when not receiving the second video frame, is configured to display the first video frame during a frame time during which the second video frame would have been displayed (paragraph 0091, The update information may then be transmitted in a P frame over a time period that exceeds one frame period, and in some cases is two or more frame periods. For example, three nearly empty P frames (corresponding to a previous frame of video) may be transmitted and then a P frame containing the update information (i.e., corresponding to the current frame of video) may be transmitted over approximately 3 to 3.9 frame periods, thereby keeping the data rate bounded. When this approach is used, the STB 140 (FIG. 1) may update the television 138 (FIG. 1) in a manner that reduces image changes and/or discontinuities. the frame of video may be updated incrementally (as update information is received) or after all the update information is received). 
As per claim 6, Craig discloses wherein displaying the first video frame during the frame time during which the second video frame would have been displayed reduces a frame at the client (since less frame are transmitted and displayed, therefore, the frame rate is reduced). 
As per claim 7, arguments analogous to those applied for the sixth limitation of claim 1 and for claims 5 and 6 are applicable for claim 7. 
As per claim 8 arguments analogous to those applied for the sixth limitation of claim 1 and for claims 4-6 are applicable for claim 8. 
As per claim 9, arguments analogous to those applied for the last limitation of claim 1 are applicable for claim 9. 
As per claims 10-18, arguments analogous to those applied for claims 1-9 are applicable for claims 10-18.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482